Citation Nr: 1413317	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-37 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from April 1958 to May 1967. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied service connection for a low back disability and hypertension.  In October 2010, the Veteran testified before the Board at a hearing at the RO.  In February 2011, the Board remanded the claims.  A February 2012 rating decision granted service connection for a low back disability.  Therefore, that issue is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

In the February 2011 remand, the Board requested that the RO obtain additional service, private, and VA medical records and provide the Veteran a VA examination to determine the etiology of his hypertension.  Additional service, private, and VA medical records were added to the claims file and the Veteran was provided a VA examination in March 2011.  

However, the additional service medical records were added to the claims file after the VA examination.  Thus, the examiner did not have an opportunity to review those records, which show three diastolic blood pressure readings of 90 or greater during a hospitalization in March 1967.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  The Board acknowledges that the readings were taken during a period of hospitalization for malaria and abdominal pain.  The Board also notes that hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  However, to ensure due process, the examiner should be asked to review the additional service medical records and determine whether any change in the prior opinion is warranted.  The examiner also reported that the Veteran's blood pressure reading during his exit examination had been 120/70.  However, the Board observes that there is no exit examination report, only an exit history report.  That blood pressure reading is actually from a February 1961 examination report, and the examiner should be advised of that on remand.

Prior to the obtaining the addendum, any outstanding medical records should be obtained.  The record contains treatment notes from the Portland VA Medical Center (VAMC) through February 2012.  Thus, any treatment records since that time should be obtained.

Lastly, it is unclear from the February 2012 supplemental statement of the case whether the additional service medical records were reviewed, as they are not listed as evidence or specifically referred to in the decision.  Thus, the additional service medical records should be considered on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Portland VAMC since February 2012.

2.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the March 2011 VA examination (or a suitable substitute) for an addendum.  The examiner should be asked to review the additional service medical records added to the claims file after the March 2011 examination and determine whether any change in the prior opinion is warranted.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during active service or within one year thereafter.  The examiner should address the March 1967 records of the Veteran's hospitalization showing three diastolic blood pressure readings of 90 or greater.  The examiner should also address the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should be advised that the blood pressure reading of 120/70 cited in the prior examination report is from a February 1961, and the Veteran reentered service at that time.  That examination was prior to the Veteran's final separation from active service in May 1967, and not a final separation examination.  The examiner should provide a complete rationale for all conclusions.

3.  Then, readjudicate the claim, considering the additional service medical records obtained after the March 2011 supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

